Citation Nr: 0844935	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-32 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pulmonary 
emphysema, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1967 to April 1977.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied the veteran's claims 
of entitlement to service connection for PTSD and pulmonary 
emphysema.  The Board notes that the Cleveland RO currently 
has jurisdiction over the veteran's claims.

The veteran was afforded a hearing before a decision review 
officer (DRO), which was conducted at the RO October 2005.  A 
copy of the hearing transcript has been associated with the 
record. 

The Board notes that the veteran's claims were remanded by 
the Board in August 2007 for the purpose of affording the 
veteran an additional opportunity to attend a hearing before 
the Board.  Although the hearing was scheduled for July 16, 
2008, the veteran failed to appear.

The issue of entitlement to service connection for pulmonary 
emphysema, to include as secondary to asbestos exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran did not engage in combat.

3.  The veteran's PTSD diagnosis has not been attributed to a 
verified in-service stressor.
CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).   Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).  

Service connection for PTSD can specifically requires: (1) a 
current medical diagnosis of PTSD, (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence establishing a nexus 
between the claimed in-service stressor and the current 
symptomatology of the PTSD.  See 38 C.F.R. § 3.304(f) (2008); 
see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and 
Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  
Importantly, a claimed non-combat stressor must be verified - 
the appellant's uncorroborated testimony is not sufficient to 
verify a non-combat stressor.  See Cohen; see also Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).

During the veteran's October 2006 DRO hearing, he testified 
that he was ordered to load body bags, from an airplane onto 
a vehicle, in 1969 while assigned to the 54th Engineers 
Asphalt Company in Thailand.  He also reported that, while 
stationed with the 528th Engineering Battalion at Nakhon 
Phanon Air Base in Thailand between July and August of 1968, 
he witnessed patients dying of incurable disease during a 
hospital tour.  The veteran also testified that, on 
assignment with the 54th Engineering Battalion, he heard 
repeated bombing in Laos, across the border from his 
location, in January 1969.

While viewing the evidence in the light most favorable to the 
veteran in this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  As such, the 
appeal must be denied.

The veteran's service records do not show that he was 
involved in actual combat.  Rather, these records reveal that 
the veteran had a military occupation specialty of metal body 
repairman (welder).  The veteran's service personnel records 
also show that he was awarded the Vietnam Service Medal, the 
Vietnam Campaign Medal, the National Defense Service Medal, 
the Good Conduct Medal and the Vietnam Gallantry Cross.  See 
DD Form-214; service personnel records.  Although the veteran 
was awarded several medals during his period of active 
service, the veteran reported that he was not involved in 
direct combat.  See September 2003 VA outpatient report.  
Based upon this evidence, the Board finds that the veteran is 
not entitled to the relaxed evidentiary standard of proof 
regarding events that occurred during combat pursuant to 38 
U.S.C.A. § 1154(b), and verification of his alleged PTSD 
stressors is required for service connection to be granted in 
this case.  See 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 93 (1993); see also Collette v. Brown, 82 F.3d 
389 (1996).

With regard to the first element necessary for a grant of 
service connection (medical evidence of PTSD), the evidence 
of record indicates that the veteran has been diagnosed with 
PTSD in accordance with DSM-IV criteria.  See December 2003, 
April 2004, May 2004, and November 2006 VA outpatient 
reports.  These diagnoses constitute a current disability for 
VA purposes, and they fulfill the requirements of the first 
element for service connection in this case.  Although there 
are other medical records suggesting the criteria have not 
been met for such a diagnosis, the Board will assume a valid 
diagnosis for the purposes of this decision.

With regard to the second element (a link between the 
veteran's diagnosis and an in-service stressor), the Board 
observes that the claims file contains a September 2003 VA 
outpatient report in which the veteran was diagnosed with 
PTSD based upon one of the stressor events outlined above 
(hearing bombs in Laos), as well as a December 2003 VA 
outpatient report in which the veteran's diagnosis of PTSD 
was attributed to the bombing in Laos as well as the handling 
of body bags.  The Board finds the above-referenced documents 
to be of diminished probative value in light of the lack of 
verification of the veteran's alleged stressor events 
(discussed in more detail below).  Regardless, the Board 
accepts these records as satisfaction of the requirement of 
the second element of the PTSD test.

However, with regard to the third element necessary for a 
grant of service connection (credible supporting evidence 
that the claimed in-service stressor occurred), the Board 
finds that the veteran's service personnel and medical 
records fail to provide competent evidence supportive of his 
claim.  As set forth above, the stressor events outlined by 
the veteran essentially indicate that he handled body bags, 
witnessed dying, incurable patients during a hospital tour, 
and heard bombing in nearby Laos.  In an effort to 
corroborate the veteran's alleged stressor events, the RO 
requested information from the United States Joint Services 
Records Research Center (JSRRC) (previously the U.S. Armed 
Services Center for Research of Unit Records (CRUR)) 
pertaining to the veteran's assigned service units, in 
February 2006.

In response to the RO's request received in January 2007, 
JSRRC reviewed the veteran's unit history and issued a 
response stating that JSRRC was unable to locate a 528th 
Engineering Company or a 54th Engineering Company in Thailand 
in 1968 or 1969.  A 528th Engineer Detachment (utility) was 
located in Thailand at Camp Friendship during that period.  
However, JSRRC reported that there was no evidence of body 
bags or combat in that area of Thailand.  The search was 
coordinated with the Center for Military History (CMH).  CMH 
noted that the 528th Engineer Detachment served in Thailand 
from June 25, 1963 through December 20, 1968, and that the 
54th Engineering Company served in Thailand from December 20, 
1968 through June 15, 1970.  However, it was reported that 
these units have no record of the incidents as described by 
the veteran.

Not only did JSRRC state that there was no evidence of body 
bags or combat in the area of Thailand in which the veteran 
served, but it must also be noted that no official records 
could corroborate the stressors he has related.  That is, no 
records will document that he saw body bags or heard bombs.  
Corroboration of every detail of a stressor is not necessary.  
See Pentecost, see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, because there is no independent evidence of 
the occurrence of the claimed in-service stressors, the Board 
finds that this alleged PTSD stressor has not been 
corroborated by credible supporting evidence.

Absent a corroborated stressor, the Board cannot find that 
any of the veteran's claimed in-service stressors occurred.  
While the Board has considered all available evidence in 
evaluating the veteran's claim, the Board finds the evidence 
of record to be insufficient by itself to corroborate the 
veteran's stressor events.  Therefore, the Board finds that 
the veteran's claim of entitlement to service connection for 
PTSD must be denied.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, 
the Board finds that the preponderance of evidence is against 
the veteran's claim and as such, the doctrine of reasonable 
doubt is not applicable.  See Gilbert.

II. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Adequate notice was received prior to the adjudication of the 
veteran's claim in January 2005.  A letter dated in September 
2004 satisfied the duty to notify provisions with regard to 
service connection for PTSD.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Board notes that  38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the 
aforementioned notice letter informed the veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

A March 2006 letter informed the veteran of the manner in 
which VA assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the PTSD claim is being denied, no 
disability rating or effective date will be assigned, and 
such notice was not needed.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

Although the January 2007 response from JSRRC recommended a 
search of Morning Reports to corroborate the veteran's 
claimed, in-service stressors, the Board notes that the 
information contained within the veteran's stressor 
statements is not the type of information Morning Reports 
would identify.  Instead, Morning Reports contain information 
such as whether the veteran was on temporary duty, was on 
sick leave, was absent without leave, etc.  Morning Reports 
would not indicate whether the veteran had received a 
hospital tour, handled body bags, or heard bombing in 
neighboring Laos.  Therefore, an additional records search is 
not necessary to ensure the proper adjudication of the 
veteran's claim.

The Board notes that a VA examination in conjunction with his 
current appeal is not necessary to decide the veteran's 
claim.  As noted above, the veteran's record contains several 
PTSD diagnoses conforming to DSM-IV criteria, and the Board 
has acknowledged that the veteran has a current diagnosis of 
PTSD.  As the veteran's claim hinged on the verification of 
in-service stressors, as opposed to a current diagnosis 
linking PTSD to a claimed, in-service stressor, a VA 
examination is not required for proper adjudication of the 
veteran's claim.


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Regarding the veteran's claim for entitlement to service 
connection for pulmonary emphysema, the veteran has claimed 
that he was exposed to smoke and fumes while working as a 
welder during his period of active service.  The veteran also 
reported that he wore asbestos gloves and aprons, and that 
all of these factors contributed to his current diagnosis of 
pulmonary emphysema.  See statement in support of claim, 
October 2004.

Although the veteran's service treatment records do not 
reflect an in-service diagnosis of emphysema, the Board notes 
that the veteran's service treatment records do contain two 
entries in which the veteran complained of an unproductive 
cough.  See service treatment records, January 17 and January 
20, 1969.  The Board further notes that the veteran is 
competent to attest to exposure to smoke and fumes during 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, although there is nothing in the record 
to suggest that the veteran is competent to render a medical 
opinion, the veteran is competent to report the circumstances 
of his work as he has described.  See Moray v. Brown, 5 Vet. 
App. 211 (1993).  

The Board notes that the veteran has been diagnosed with 
pulmonary emphysema and a mild obstructive defect.  See VA 
outpatient reports, March 2004, February 2005.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Here, the veteran has a current diagnosis of a pulmonary 
disorder, a documented, in-service occurrence of an 
unproductive cough, and he has provided credible lay evidence 
of exposure to smoke and fumes.  In light of the foregoing, 
the Board must remand the veteran's claim in order to obtain 
an opinion as to the etiology of any pulmonary disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran to be scheduled for a VA 
pulmonary examination to determine the 
nature and etiology of any current 
pulmonary disorder(s), to include 
emphysema and asbestosis, if diagnosed.  
The claims folder must be made 
available to the examiner for review 
and the examination report must 
indicate whether such review was 
accomplished.  After examination and 
review of the claims folder, the 
examiner should address the following:

a)	Identify all current pulmonary 
disorders.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any current 
disorder(s) is/are etiologically 
related to the veteran's period 
of active service, to include 
exposure to smoke and fumes 
and/or exposure to asbestos 
aprons and gloves.  

The claims file must be made available to the 
examiner(s) and the examiner(s) should 
indicate in his/her report whether or not the 
claims file was reviewed.  A rationale for 
any opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  The AMC should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If any issue 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case as to the issues on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


